DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
 Applicants’ Reply of December 12, 2020 has been entered. No claims have been newly amended, newly added, or newly cancelled.  Claims 1-10 and 15-29 are pending in this instant application.  Claims 1-10 and 15 stand withdrawn as drawn to the non-elected invention.  Claims 16-29 are under consideration.
Withdrawn Objection

Claim 23 was objected to  as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  As base claim 16 and any intervening claims have been found allowable the objection is moot.  Accordingly the objection is hereby withdrawn.
Withdrawn Rejections - 35 USC § 103

	Claims 16-21 and 24-28 were rejected in the previous Office Action mailed August 14, 2020, under 35 U.S.C. 103 as being unpatentable over Nishimura Yoshihiko et al. (Japanese Patent Pub.: JP 2000198738 Pub: Date: Jul. 18, 2000).  Applicant’s argument has been fully considered and found persuasive.  The prior art reference, Nishimura Yoshihiko et al. (Japanese Patent Pub.: JP 2000198738 Pub: Date: Jul. 18, 2000), does 

	Claim 22 was rejected in the previous Office Action mailed August 14, 2020, under 35 U.S.C. 103 as being unpatentable over Nishimura Yoshihiko et al. (Japanese Patent Pub.: JP 2000198738 Pub: Date: Jul. 18, 2000) as applied to claim 16 above, and further in view of Jeong et al. (Tissue Engineering and Regenerative Medicine, Vol 11, No. Suppl. 2, pp64-71 (2014) IDS).  Applicant’s argument has been fully considered and found persuasive.  The prior art reference, Nishimura Yoshihiko et al. (Japanese Patent Pub.: JP 2000198738 Pub: Date: Jul. 18, 2000), does in fact require the composition to be in tubular form when applied to the damaged site of a nerve of a subject in the method for regenerating damaged to said nerve site.  The instant invention requires a non-tubular material.  The non-tubular material has a broader range of utility such as application to a linear nerve or at a nerve branc/plexus.  There is no suggestion or motivation to modify the prior art reference which requires a tubular structure to make it non-tubular.  Accordingly, the rejection is hereby withdrawn. 

	Claim 29 was rejected in the previous Office Action mailed August 14, 2020, rejected under 35 U.S.C. 103 as being unpatentable over Nishimura Yoshihiko et al.  as applied to claim 16 above, and further in view of Kitahara et al. (J. Artif. Organs (1998) 1:22-27).  Applicant’s argument has been fully considered and found persuasive.  The prior art reference, Nishimura Yoshihiko et al. (Japanese Patent Pub.: JP 2000198738 Pub: Date: Jul. 18, 2000), does in fact require the composition to be in tubular form when applied to the damaged site of a nerve of a subject in the method for regenerating damaged to said nerve site.  The instant invention requires a non-tubular material.  The non-tubular material has a broader range of utility such as application to a linear nerve or at a nerve branc/plexus.  There is no suggestion or motivation to modify the prior art reference which requires a tubular structure to make it non-tubular.  Accordingly, the rejection is hereby withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Stephen B. Maebius on February 15, 2021.
The application has been amended as follows:

In the claims
The following claims have been amended as follows:

Claim 2 has been cancelled.
Claim 3 has been cancelled.
Claim 4 has been cancelled.
Claim 5 has been cancelled.
Claim 6 has been cancelled.
Claim 7 has been cancelled.
Claim 8 has been cancelled.
Claim 9 has been cancelled.
Claim 10 has been cancelled.
Claim 15 has been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior does not teach or reasonably suggest a  method for regenerating a damaged site of a nerve, comprising applying to a damaged site of a nerve of a subject in need thereof a nerve regeneration-inducing material, which is a non-tubular material and which comprises: (A) a crosslinked form obtained by covalent bond crosslinking a low endotoxin bioabsorbable polysaccharide having a carboxyl group within a molecule thereof with at least one type of crosslinking reagent selected from a compound represented by the following general formula (I) and a salt thereof; and (B) a bioabsorbable polymer:
R1HN-(CH2)n-NHR2    (I)
1 and R2 respectively and independently represent a hydrogen atom or group represented by the formula: -COCH(NH2)-(CH2)4-NH2, and n represents an integer of 2 to 18.
The closest prior art is Nishimura Yoshihiko et al. (Japanese Patent Pub.: JP 2000198738 Pub: Date: Jul. 18, 2000).  Nishimura Yoshihiko discloses treating a subject with a disease of the central and peripheral nervous system caused by damage or deficiency of the nerve tissue by nerve regeneration comprising inserting tubular material for nerve regeneration at the site of injury ([0006], [0007], [0033],  and [0043]).
The instant invention is the first to utilize the method for regenerating a damaged site of a nerve, comprising applying to a damaged site of a nerve of a subject in need thereof a nerve regeneration-inducing material, which is a non-tubular material and which comprises: (A) a crosslinked form obtained by covalent bond crosslinking a low endotoxin bioabsorbable polysaccharide having a carboxyl group within a molecule thereof with at least one type of crosslinking reagent selected from a compound represented by the following general formula (I) and a salt thereof; and (B) a bioabsorbable polymer:
R1HN-(CH2)n-NHR2    (I)
wherein, R1 and R2 respectively and independently represent a hydrogen atom or group represented by the formula: -COCH(NH2)-(CH2)4-NH2, and n represents an integer of 2 to 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Claims 16-29 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617